     Case 1:18-cv-00192-LSC-GMB Document 23 Filed 01/27/21 Page 1 of 4                   FILED
                                                                                2021 Jan-27 AM 11:44
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
GARRICK D. CLOPTON,                       )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 1:18-cv-192-LSC-GMB
                                          )
JOSEPH HEADLEY,                           )
                                          )
       Respondent.                        )

                          MEMORANDUM OPINION
      The Magistrate Judge entered a report on November 30, 2020, recommending

the court dismiss as moot Petitioner Garrick D. Clopton’s petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Doc. 16. Specifically, the Magistrate

Judge found that Clopton pled guilty to one of the counts in the indictment and the

other count was dismissed, and therefore there was no longer a case or controversy

to litigate and a favorable decision on the merits would not entitle Clopton to any

additional relief. Doc. 16 at 3–4. Clopton filed objections to the Report and

Recommendation on January 12, 2021. Doc. 22.

      In his objections, Clopton contends that the state court violated his

constitutional rights by holding two preliminary hearings and denying his motion for

a speedy trial. Doc. 22 at 1. Clopton further contends that he withdrew his guilty

plea and had a jury trial. Doc. 22 at 1. He claims that his defense counsel was

ineffective and he is serving a 15-year sentence when he should have been sentenced
                                         1
      Case 1:18-cv-00192-LSC-GMB Document 23 Filed 01/27/21 Page 2 of 4




to 18 to 97 months. Doc. 22 at 2.

       Based on a review of Clopton’s state criminal proceedings and the documents

attached to his objections, Clopton’s objections appear to confuse the charges

challenged in this action with his convictions and sentences in another state criminal

proceeding for unlawfully possessing a controlled substance and unlawfully carrying

a pistol without a permit. He is currently challenging those convictions in a separate

habeas action, Clopton v. Kilgore, No. 1:17-cv-1806-KOB-GMB. Doc. 6 at 2; Doc.

22 at 10–11 & 20–24.

       Clopton’s instant petition does not challenge his guilty plea or sentence for

his conviction for unlawfully distributing a controlled substance. Doc. 1 at 5.

Instead, the petition complains that Clopton had not received a trial on the charges

pending against him in Talladega County and sought dismissal of the charges. Doc.

1 at 2 & 7. Because Clopton pleaded guilty to the charge of unlawfully distributing

a controlled substance and the prosecution dismissed the other charge, his petition

seeking a speedy trial or dismissal of the charges is moot, as the Report and

Recommendation found. State v. Clopton, No. 61-CC-2017-000108.00, Docs. 76,

79 & 81 1; O’Shea v. Littleton, 414 U.S. 488, 494 (1974); see also Murphy v. Hunt,


1
  The court may take judicial notice of Clopton’s state-court criminal records which can be found
at www.alacourt.com. See Grider v. Cook, 522 F. App’x 544, 545 n.2 (11th Cir. 2013) (holding
that “the district court was permitted to take judicial notice of Grider’s state court criminal
proceedings”); see also Keith v. DeKalb County, Ga., 749 F.3d 1034, 1041 n.18 (11th Cir. 2014)
(taking judicial notice of DeKalb County Superior Court Online Judicial System pursuant to Fed.
R. Evid. 201). Consistent with the Eleventh Circuit’s guidance on best practices when judicially
                                               2
      Case 1:18-cv-00192-LSC-GMB Document 23 Filed 01/27/21 Page 3 of 4




455 U.S. 478, 481–82 (1982) (holding that a claim becomes moot when the

controversy between the parties is no longer live).

       Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections thereto, the

court hereby ADOPTS the report of the Magistrate Judge and ACCEPTS his

recommendation. In accordance with the recommendation, the court finds the

petition is due to be dismissed as moot. Because the court finds the petition is due

to be dismissed, Clopton’s motion for appointment of counsel (Doc. 21) is due to be

DENIED.

       This court may issue a certificate of appealability “only if the applicant has

made a substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2).     To make such a showing, a “petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000), or that

“the issues presented were adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal quotations omitted). The

court finds that Clopton’s claims do not satisfy either standard.

       The court will enter a separate Final Judgment.


noticing facts under these circumstances, copies of pertinent court documents are attached as
exhibits to this memorandum opinion. See Paez v. Sec’y, Fla. Dep’t of Corr., 947 F.3d 649, 652–
53 (11th Cir. 2020).

                                              3
Case 1:18-cv-00192-LSC-GMB Document 23 Filed 01/27/21 Page 4 of 4




DONE and ORDERED on January 27, 2021.



                                    _____________________________
                                            L. Scott Coogler
                                       United States District Judge
                                                                      160704




                                4
